ITEMID: 001-57997
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1996
DOCNAME: CASE OF FERRANTELLI AND SANTANGELO v. ITALY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1 (reasonable time, impartial tribunal);No violation of Art. 6-1 (fair trial);No violation of Art. 6-3-d;Just satisfaction rejected (out of time)
JUDGES: C. Russo
TEXT: 7. Mr Vincenzo Ferrantelli and Mr Gaetano Santangelo, who were born respectively in 1958 and 1959 at Alcamo (Trapani) and who currently live in Brazil, have a heavy prison sentence pending against them following their conviction by the Caltanisetta Court of Appeal on 6 April 1991 in a judgment that was upheld by the Court of Cassation on 8 January 1992 (see paragraphs 30 and 32 below).
8. On 26 January 1976 two police officers (carabinieri) were murdered at a barracks in Alcamo Marina. Some clothes, firearms and ammunition were found to be missing.
9. In the night of 11 to 12 February the Alcamo police arrested Mr G.V. who was driving a car with false registration plates. He was found to be unlawfully in possession of firearms. The police concluded on the basis of an initial inspection that one of the two pistols that they had seized had been used to commit the murders and the other had been stolen from the barracks.
10. G.V. was taken to the police station and gave the name of a lawyer, who was not able to come immediately. In the latter’s absence, G.V. agreed to an informal interview in the course of which he stated that he belonged to a revolutionary group. Shortly afterwards he asked to see his father, in whose presence he made other revelations concerning the circumstances of the raid, which had been directed against the Italian State rather than the two police officers. While his father was out of hearing, G.V. told the investigators that the applicants and two other persons, G.M. and G.G., had taken part in the crime. All four were friends of his; Mr Ferrantelli was in fact his cousin. G.V. also gave the police information as to the whereabouts of the articles stolen during the attack.
11. When his lawyer arrived at 3 a.m. on 13 February, G.V. confirmed that he had committed the murders, but retracted his statements concerning the involvement of the other persons. A little later he repeated in writing his first statements indicating what part each of those concerned had played.
12. The applicants and the other suspects were arrested at their homes between 4 and 5 a.m. on 13 February 1976. They were taken to the Alcamo barracks and were immediately questioned by the carabinieri. At first they were questioned on their own and then, after 10 a.m., a lawyer appointed by the authorities to act for them was present. They all admitted having taken part in the attack, but gave accounts that were inconsistent with each other and with that given by G.V.
13. According to the admissions register of Trapani prison, when the applicants arrived at the prison they appeared to be in a state of shock and had bruises and abrasions. Mr Ferrantelli told the staff of the admissions office that he had slipped and injured himself.
14. In the course of the afternoon of 13 February, the Trapani public prosecutor questioned all the suspects. G.V. reaffirmed that he had committed the double murder, but again retracted his statements concerning the involvement of the applicants, maintaining that he had made them under duress. Mr Ferrantelli and Mr Santangelo also retracted their confessions. Mr Ferrantelli likewise referred to pressure brought to bear on him by the investigators and ill-treatment at their hands. Mr Santangelo claimed that the police officers had persuaded him that it was in his interests to make a confession because, in view of the damming accusations made by G.V., he would be sentenced to life imprisonment if he did not. At a later stage he maintained that he too had suffered ill-treatment.
Expert medical examinations established that the applicants had slight injuries to their bodies.
15. After a period during which he refused all communication with the investigators and his family, in July 1977 G.V. wrote a letter to the investigating judge asking to be questioned. During his interview with the judge, which was attended by a lawyer appointed by the authorities to act for him, he indicated that he intended to make new revelations in writing.
On 26 October 1977 he was found hanged from a high window in the prison hospital with a handkerchief in his mouth. G.V had only one arm, but the authorities concluded that he had committed suicide.
16. On 23 January 1978 the applicants, who had not had an opportunity to examine or have examined G.V. in the proceedings prior to his death, were committed for trial with the two other accused.
17. On 18 May 1978 the Trapani Assize Court quashed the committal and ordered further inquiries to establish whether the applicants’ allegations about the pressure to which they had been subjected could be substantiated, to identify the presumed perpetrators of the ill-treatment and to verify whether the statements to the police officers were credible and voluntary.
The prosecuting authority lodged an appeal on points of law, which was dismissed in January 1979.
18. As the maximum period for pre-trial detention had expired, the applicants were released on 19 May 1979.
On 11 March 1980, the new investigation having reached its conclusion, the four accused were committed for trial. The investigating judge found that there was no case to answer in the matter of the alleged ill-treatment as the material facts of the offence had not been established (perché il fatto non sussiste). He took the view that the injuries noted by the medical reports had been caused by blows received by the accused in the struggles which occurred during their transfer from the barracks. Indeed some of the police officers who had been present at the time had similar injuries. The state of shock observed on their arrival at the prison was attributed to a lack of sleep and the lengthy interrogation. As regards the description by the accused of the premises where the alleged ill-treatment had been carried out and the fact that the accused had named the two officers who were said to have perpetrated the violence, the judge concluded that they could have seen the premises in question on a previous occasion and that the two officers were well known in the small town of Alcamo.
19. The proceedings in the Trapani Assize Court began on 25 November 1980 and ended on 10 February 1981 with the acquittal, on the basis of the benefit of the doubt, of the applicants and G.G. G.M. was convicted and sentenced to life imprisonment.
20. The prosecuting authority and the accused appealed. Mr Ferrantelli and Mr Santangelo, in particular, sought their unqualified acquittal.
21. On 23 June 1982 the Palermo Assize Court of Appeal, basing its decision essentially on the statements made to the police officers, also found the applicants and G.G. guilty of the double murder.
22. On 22 December 1984 the Court of Cassation, to which G.M., G.G., Mr Ferrantelli and Mr Santangelo had appealed, on a date that has not been specified, quashed the judgment of 23 June 1982 and remitted the case of G.M. and G.G. to Palermo Assize Court of Appeal and that of the applicants to the Juvenile Section of the Palermo Court of Appeal.
The Court of Cassation noted that even if the pressure described by the appellants had not been as serious as they claimed, the contested confessions had been made without a judicial officer being present. The Trapani judges had not intervened in the first stage of the inquiry except to carry out acts of a purely formal nature. For thirty-six hours the carabinieri had thus been completely free to conduct their inquiries as they wished.
23. On 7 March 1986 the Juvenile Section of the Palermo Court of Appeal acquitted the applicants on the basis of the benefit of the doubt.
The prosecuting authority and the applicants again appealed to the Court of Cassation.
24. On 12 October 1987 the Court of Cassation quashed the decision of the court below on the ground that it had regarded as established the facts found in the judgment of 22 December 1984, whereas those facts ought to have been the subject of a new investigation. The case was remitted to the Juvenile Section of the Caltanisetta Court of Appeal.
At the same time the Court of Cassation set aside the judgment of the Palermo Assize Court of Appeal of 26 November 1985 convicting G.G. and sentencing him to life imprisonment. The case was remitted to the Caltanisetta Assize Court of Appeal for a decision as to whether there were any extenuating circumstances.
25. On 31 May 1988 the Juvenile Section of the Caltanisetta Court of Appeal quashed the judgment of the Trapani Assize Court of 10 February 1981 in so far as it concerned the applicants and transmitted the file to the Palermo public prosecutor’s office. Allowing the objection raised by counsel for Mr Santangelo, the appeal court applied the Constitutional Court’s judgment of 15 July 1983 (no. 222) which had declared Article 9 of the Royal Legislative Decree of 20 July 1934 (no. 1404) unconstitutional. That provision had removed from the jurisdiction of the juvenile court (tribunale per I minorenni) criminal proceedings brought against minors accused of committing a criminal offence in concert with adults.
26. On 2 June 1988 the Assize Court of Appeal, presided over by Judge S.P., accorded G.G. the benefit of general extenuating circumstances. It took the view that the facts had been definitively established by the Palermo Assize Court of Appeal, it referred to the "co-perpetrators" of the double crime and to the "precise statement by G.V. that G.G. together with Santangelo had been responsible for physically carrying out the murders".
27. On 6 October 1989 the Palermo Juvenile Court, which was trying the case at first instance, acquitted the applicants on the basis of the benefit of the doubt. The applicants and the prosecuting authority appealed.
28. By an order of 18 April 1990 the Juvenile Section of the Palermo Court of Appeal raised a question as to the proper jurisdiction and transferred the file to the Court of Cassation. It considered that, in declaring the nullity of the judgment of the Trapani Assize Court of 10 February 1981 - applying retrospectively the decision of the Constitutional Court - the Juvenile Section of the Caltanisetta Court of Appeal had breached Article 544 of the former Code of Criminal Procedure, which was in force at the time and which prohibited raising at a retrial on remittal grounds of nullity allegedly arising out of the conduct of earlier stages in the proceedings or the investigation.
29. On 2 October 1990 the Court of Cassation remitted the case to the Juvenile Section of the Caltanisetta Court of Appeal, having confirmed the validity of the judgment of 10 February 1981.
30. On 6 April 1991 that court, presided over by S.P., who had also presided over the Caltanisetta Assize Court of Appeal in G.G.’s trial (see paragraph 26 above), sentenced Mr Santangelo to twenty-two years and five months’ imprisonment and a fine of 450,000 Italian lire. Mr Ferrantelli was sentenced to fourteen years and ten months. In its judgment the court noted that lawyers had been continuously present throughout the interrogations, which ruled out any possibility of pressure of such a nature as to undermine the credibility of the confessions. Admittedly one of the lawyers appointed by the authorities to act for the applicants maintained that he had found Mr Ferrantelli chained to a radiator, but according to the same person he had been released before the beginning of the interrogation.
Referring to Article 192 para. 3 of the new Code of Criminal Procedure, which provides that statements made by a person accused of the same offence may be relied on only if they are corroborated by other items of evidence which confirm their credibility, the appeal court based its decision, inter alia, on the following considerations:
- the fact that the accused had all made statements implicating each other;
- the fact that it would have taken five people to carry out such an attack;
- the credence that could be attached to the statements of G.V. concerning his responsibility, which was confirmed by other physical evidence;
- a number of items of evidence establishing that those statements were voluntary;
- the fact that the accused were friends;
- the fact that the applicants had helped G.V. to buy or transport the oxygen bottles for the oxyacetylene torch used to cut open the barracks door;
- the fact that on the evening of 12 February 1976 G.V.’s father had been seen by the carabinieri, who were following him, in the applicants’ company, near Mr Santangelo’s home, and on that occasion the latter had appeared worried, while Mr Ferrantelli had sought to reassure him;
- the discovery at Mr Santangelo’s home of a box of matches of a brand that was no longer manufactured, the matches being the same type as those used to light the oxyacetylene torch and found in a garage rented by G.V. The matches had been stolen by G.V. from a tobacconist in January 1976;
- finally the lack of a convincing alibi for any of the accused.
31. On 4 June 1991 the prosecuting authority and the applicants appealed to the Court of Cassation complaining, inter alia, of the inadequacy of the appeal court’s statement of grounds.
32. In a judgment of 8 January 1992, deposited in the registry on 28 February, the Court of Cassation dismissed the applicants’ appeal, finding that the appeal court’s assessment of G.V.’s statements implicating them, their confessions and the corroborating evidence was not open to criticism in terms of the statement of grounds.
33. An application of 18 January 1992 seeking a pardon from the President of the Republic was rejected on a date that has not been specified.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
6-3
NON_VIOLATED_BULLETPOINTS: 6-3-d
